Citation Nr: 0721325	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-17 862	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of fracture, left hand, proximal phalanx, ring 
finger, with osteophyte. 

2.  Entitlement to an initial compensable disability rating 
for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran retired in January 2001, after two decades of 
active service.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

This decision addresses only the merits of the left ring 
finger disability claim.  The hemorrhoids increased rating 
claim is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C., for further evidentiary 
development.  


FINDING OF FACT

Residuals of fracture, left hand, proximal phalanx, ring 
finger, with osteophyte, cause mild to moderate functional 
impairment of use of that finger. 


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for residuals 
of fracture, left hand, proximal phalanx, ring finger, with 
osteophyte, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5227 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

This appeal arises from a May 2002 rating decision that 
granted the veteran's original (January 2001) claim seeking 
service connection for, among other things, residuals of 
fracture, left hand, proximal phalanx, ring finger, with 
osteophyte.  That rating decision assigned an initial 
noncompensable (zero percent) rating effective February 1, 
2002, the day after the veteran's retirement from active 
service.  The earliest possible effective date for service 
connection and any percentage rating for a service-connected 
disability is the day after discharge from active duty, and 
that is possible where the original service connection claim 
is filed within one year after discharge from service, as was 
the case here.  38 U.S.C.A. § 5110(b)(1).  Therefore, 
although the Board considers the whole record, its decision 
is based primarily on evidence pertinent to the issue of 
extent of the disability since February 1, 2002, forward, 
and, given that this case is akin to that in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), the Board has considered 
whether the evidence supports staged ratings since that date.          

The veteran's left hand disability is rated under hyphenated 
Diagnostic Code 
5010-5227.  See 38 C.F.R. § 4.71a (2006).  Diagnostic Code 
5010 evaluates arthritis due to trauma, as substantiated by 
X-ray findings, and that Code directs that criteria in 
Diagnostic Code 5003 (degenerative arthritis) be employed.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated based on 
limitation of motion under the appropriate Codes for the 
specific joint(s) involved (Diagnostic Code 5200, etc.).  
When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
Codes, a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Diagnostic Code 5227 evaluates disability of the ring or 
little finger based on restricted motion (that is, based on 
whether there is unfavorable or favorable ankylosis of the 
affected finger).  Whether or not the affected finger is on 
the dominant (major) or minor hand, a noncompensable rating 
is assigned under that Code.  However, the Note to that Code 
instructs that the rater consider whether evaluation as 
amputation is warranted and whether additional rating should 
be assigned for resulting limitation of motion of other 
digits or interference with overall functioning of the hand.    

Consistent with Diagnostic Code 5227, a noncompensable rating 
is in effect.  In order to warrant a compensable rating under 
the alternative Codes (5003, 5010), some functional 
limitation associated with the disability must be 
demonstrated.  A March 2002 VA compensation and pension (C&P) 
examination report indicates that, based on contemporaneous 
X-rays, the veteran has "some abnormality" of the radial 
side of the distal middle phalanx with evidence of a previous 
injury.  The examiner noted "some rounded osteophyte" along 
with "some irregularity of a small ossicle of bone over the 
radial side."  Also noted was some soft tissue enlargement 
of the PIP (proximal interphalangeal) joint secondary to the 
X-ray findings.  The examiner opined that the veteran has 
"some residual mild-to-moderate impairment on use of the 
finger."  He further noted that there could be mild 
functional impairment associated with aching "at times" and 
aching on "firm, hard gripping sensations."         

The Board has considered the above and factors like pain and 
pain on motion, fatigability, weakness, incoordination, and 
instability, consistent with DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  It resolves any 
reasonable doubt favorably and concludes that a 10 percent 
rating is warranted under arthritis rating codes.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  There is no clinical 
evidence that more than one group of minor joints is involved 
(38 C.F.R. § 4.45(f)), or that the extent of impairment is 
such that use of other fingers of the left hand or the left 
hand is adversely affected so as to warrant higher rating(s).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

This appeal arose from the rating decision granting the 
veteran's original service connection claim and assigning an 
initial noncompensable rating.  Before issuing that rating 
decision, in May 2001, the RO sent the veteran a notice 
informing him of his and VA's respective claim development 
responsibilities, and as well, what basic criteria apply in a 
service connection claim.  Where, as here, VA receives a 
notice of disagreement that raises a new issue (compensable 
rating) different from the one for which the claim was filed, 
the law requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, which was done here, but VA is not required to 
provide notice of the information and evidence needed to 
substantiate the new issue.  VAOPGCPREC 8-03 (Dec. 22, 2003).  
The SOC included rating codes and other provisions governing 
the left ring finger disability claim and explained why a 
compensable rating was not assigned.  It included notice of 
38 C.F.R. § 3.159, from which the "fourth element" notice 
requirement is derived.  

Although VA did not provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board 
has granted a compensable rating for the left ring finger 
disability.  Thus, at this juncture, there is no prejudice to 
the veteran due to lack of notice concerning the criteria 
employed in assigning effective dates.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).  Once the Board's decision is 
implemented and the effective date for the compensable rating 
is assigned, the veteran may appeal the decision assigning 
the effective date if he disagrees with that decision.     
        
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA examination findings, 
Jacksonville Naval Hospital records, service medical records, 
and the veteran's lay statements.  The veteran has not 
identified other sources of missing evidence pertinent to the 
ring finger disability claim.  Based on the foregoing, the 
Board concludes that VA's duty to assist was met.  The Board 
is not precluded from deciding this case based on the 
evidence of record.    


ORDER

An initial compensable rating of 10 percent for residuals of 
fracture, left hand, proximal phalanx, ring finger, with 
osteophyte, is granted. 


REMAND

The veteran's disability manifested by hemorrhoids is 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2006).  The current rating assigned (zero percent) is deemed 
to indicate hemorrhoids, whether external or internal, that 
are mild or moderate.  A compensable rating of 10 percent is 
assigned with evidence of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, with frequent 
recurrences.    

The clinical records dated within the last several years 
indicate no active, currently symptomatic hemorrhoids, 
although the veteran did report, during an April 2002 VA C&P 
examination, that he had had rectal bleeding some eight 
months before then.  The examiner, in April 2002, diagnosed 
the veteran with hemorrhoids, external.  The veteran did not 
report bowel movement problems associated with hemorrhoids.  
Shortly thereafter, as noted in August 2002 Jacksonville, 
Florida, VA Naval Hospital records, the veteran denied having 
bloody stools.  

However, in VA Form 9, dated in late March 2004, the veteran 
stated that his hemorrhoids condition "is much more severe" 
and that he has weekly bleeding.  Therein, the veteran also 
stated that his private physician recommended he have 
hemorrhoid surgery.  The clinical records in the claims file 
to date consist only of the service medical records, VA C&P 
examination reports, and records from Jacksonville, Florida, 
Naval Hospital.  As the veteran's statement in VA Form 9 
indicates that private clinical records pertinent to an 
evaluation of the hemorrhoids disability may exist, and can 
reasonably be construed to mean that the 2002 C&P examination 
findings do not accurately reflect the current extent of 
hemorrhoids, the Board concludes that a decision should be 
deferred pending further evidentiary development.  On remand, 
missing clinical records should be obtained.  Deferment of a 
decision also will give the veteran an opportunity to receive 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thereafter, the veteran should be provided a 
contemporaneous C&P examination before the claim is 
readjudicated.        

Accordingly, the hemorrhoids increased rating claim is 
REMANDED for the following actions:

1.  Ask the veteran to identify non-VA or 
private clinician(s) or health care 
provider(s) who treated him for 
hemorrhoids and provide sufficient 
information (such as full names, 
addresses, approximate dates of treatment) 
to enable VA to obtain missing clinical 
records directly from those providers.  
Ask him to execute records release 
authorization forms as needed to 
accomplish this directive.  Inform the 
veteran that he may submit any missing 
items himself if he has them, but that he 
must respond to the notice indicating 
desire for VA assistance in securing the 
missing items if he wishes that they be 
considered before VA readjudicates his 
hemorrhoids claim.  

2.  Give the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

3.  After completing the above, schedule 
the veteran for a VA C&P examination to 
determine the current extent of disability 
due to the service-connected hemorrhoids.  
The veteran's claims file should be 
available to the examiner for review. 

4.  After completing the above, 
readjudicate the claim.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his accredited 
service representative an opportunity to 
respond to it.  Then, if in order, return 
the appeal to the Board for further 
review.    

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


